Matter of Town of Boston v New York State Off. for People with Dev. Disabilities (2018 NY Slip Op 00787)





Matter of Town of Boston v New York State Off. for People with Dev. Disabilities


2018 NY Slip Op 00787


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1045/17) TP 17-00220.

[*1]IN THE MATTER OF TOWN OF BOSTON, PETITIONER, 
vNEW YORK STATE OFFICE FOR PEOPLE WITH DEVELOPMENTAL DISABILITIES, RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.